DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 9, lines 32 and 33 and page 10, line 3, it appears that numerals 123 and 109 should be reversed (see figs. 4A and 4B).  On page 11, line 30, “116” should read --113--.  Appropriate correction is required.
Claims 10, 11, 17, 25, 36 and 42 are objected to because of the following informalities:  In claim 10, line 2, there is no antecedent basis for “the pushing member”.  Note that changing the dependency of claim 10 to depend from claim 9 would correct this, but then there would be no antecedent basis for “the releasing member” in claim 10, line 2, since claim 10 needs to depend from claim 8 to provide support for  “the releasing member”.   In claim 17, lines 2-3, there is no antecedent basis for “the pushing member” (which is claimed in claims 9, 10 and 11, and claim 17 depends from claim 1.  In claim 25, line 3, there is no antecedent basis for “the ability”.  In claim 36, lines 2-3, there is no antecedent basis for “the processing circuitry”.  Claim 42 is identical to claim 28.  
Appropriate correction is required.
Claim 42 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-4, 6, 8, 20-22, 26, 28 and 29 are allowed.  Provided the above claim objections are overcome, claims 10, 11, 17, 25, 36 and 42 would also be allowable.
Echeverria 11,045,820 teaches a smoke generator having a canister for emission of a cloud.
This application is in condition for allowance except for the following formal matters: 
The above objections to the specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 21, 2022